By the Court.
We concur in the decision of the Judge at Special Term overruling the demurrer, and giving judgment for the plaintiff. We consider that he is clearly right in the first point stated in his opinion, viz., That the covenant not to use the secret mode of conducting the business, or manufacturing the teeth, was valid in itself. We do not find it necessary to consider the other important question raised by the learned Judge, as to the effect of a union in the same instrument, of a covenant prohibited by law, or against public policy, with another of a perfectly valid character, and express, therefore, no opinion upon it.
Order affirmed with costs.